ORDER OF DISMISSAL
This Court has reviewed the status of this appeal, and finds that for the reason set forth below we dismiss this appeal. The trial court continues to have jurisdiction to rescind its stay and to proceed with sentencing.
 Appellant was found guilty by bench trial of Possession of Alcohol or Controlled Substance; Simple Possession, Injury to Public Property, and Resisting Lawful Arrest on the 5th day of April, 2006. Before Appellant was sentenced, he filed his Notice of Appeal. We have previously held that the sentencing order is the final order in criminal matters for the purpose of a defendant’s right to appeal. The trial court erroneously continued its sentencing until the appeal was resolved. Because we cannot review this matter until he is sentenced we are dismissing this appeal.